Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on October 4, 2021 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on October 4, 2021, entering claims originally filed on August 26, 2021.
Claims 13, 14, 16-21, 23, 24, 26, 27, 29, and 30 are currently amended.  
Claims 1-12, 15, 22, 25, and 28 have been canceled.   
Claims 31-34 are new.  
Claims 13, 14, 16-21, 23, 24, 26, 27, 29, and 30-34 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

All pending claims were rejected under § 101 as being directed toward an abstract idea without any integration of that abstract idea into a practical application or providing significantly more than the abstract idea.  Applicant argues that the claims, as currently amended, integrate the judicial exception into a practical application because the recitation of collection boxes, each comprising a sensor, as well as a display, that, in the ordered combination of features, work to transmit differing content to the display based upon the sensed amount of waste in the collection box (see Remarks from August 26, 2021 page 9 and Claims 13 and 23 as amended).  This argument is persuasive.  The collection boxes provide specificity and a tangible element to the system.  The sensors on each collection box measure waste that is a necessary feature that affects the sensed data.  Thus, the invention does not recite an abstract idea merely applied by a computer.  Instead, the judicial exception is applied in a meaningful way with the collection boxes and the sensors.  It is not a mere drafting effort designed to monopolize an entire judicial exception.  See MPEP § 2106.04(d).  Because independent Claims 13 and 23, as now amended, recite eligible subject matter, and because the § 101 rejection was the only outstanding rejection, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627